POLLEY, J.
In his petition for rehearing, counsel for appellant call our attention to the fact that the order appealed from granted appellant permission to answer to the merits within the five days after entering said order. This fact was overlooked when the opinion was prepared and, as it was not our intention to deprive appellant of any privilege granted by the trial court, the opinion herein filed on the 15th day of August, 1919, is hereby modified, by striking out the direction to the trial court to enter judgment for the relator.
With this modification, the order appealed from is affirmed, and the rehearing is denied.